MEMORANDUM ***
Taylor argues that he never received an evidentiary hearing before a district judge in connection with the government’s motion to revoke his supervised release. We reject this argument. At Taylor’s final revocation hearing on October 17, 2000 before Judge Lasnik, Taylor was given the opportunity to introduce additional evidence (which he did); conduct further cross-examination of witnesses who testified before the magistrate judge (which he did not); and testify on his own behalf (which he decided against). We therefore hold that Taylor had a full and fair hearing on the revocation of supervised release before a District Judge and AFFIRM the decision below.
AFFIRMED.

 phis disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.